UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6210



RONNIE CLEARACE HEADEN,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-00-672-2)


Submitted:   April 12, 2001                 Decided:   April 19, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Clearace Headen, Appellant Pro Se. Richard Bain Smith, As-
sistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie C. Headen seeks to appeal the magistrate judge’s* order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error. Accordingly, we deny

Headen’s motion for appointment of counsel on appeal, deny a cer-

tificate of appealability, and dismiss the appeal on the reasoning

of the magistrate judge.    See Headen v. Angelone, No. CA-00-672-2

(E.D. Va. Jan. 23, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).


                                  2